Citation Nr: 9929768	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for dyshidrotic 
eczema, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for a right 
maxilla area scar.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Jr., 
Attorney



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Post-traumatic stress disorder (PTSD) is currently 
manifested by symptoms such as grossly inappropriate 
behavior; persistent danger of hurting self and others; and 
intermittent inability to perform activities of daily living, 
which result in total occupational and social impairment.  

2.  The veteran's deviated nasal septum is manifested by not 
more than a 50 percent obstruction of the nasal passage or 
complete obstruction on both sides, without loss or scarring 
of part of the nose exposing both nasal passages.

3.  The veteran's dyshidrotic eczema is manifested by 
exfoliation, non-constant exudation and itching, involving an 
exposed surface or extensive area but without lesions or 
marked disfigurement.  

4.  The veteran's right maxilla area scar is manifested by no 
functional limitation of any affected part; it is neither 
superficial nor poorly nourished with repeated ulceration, 
nor superficial, tender and painful on objective 
demonstration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6502 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for dyshidrotic eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1-
4.14,  4.118, Diagnostic Code 7806 (1999).

4.  The criteria for a compensable evaluation for a right 
maxilla area scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  

The veteran contends that increased evaluations are in order 
for his PTSD, deviated nasal septum, dyshidrotic eczema and 
right maxilla area scar.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A.  § 1155 (West 1991 & Supp. 1998); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  

I.  PTSD

In a July 1998 rating decision, the RO granted the veteran's 
claim for increased compensation based on unemployability, 
with an effective date of July 13, 1998.  Although the 
veteran is currently receiving a total evaluation based on 
individual unemployability (TDIU) under 38 C.F.R. § 4.16 
resulting from the effects of PTSD, his claims for increased 
evaluations are still viable.  In this regard, the Board 
notes that the veteran may still be awarded a 100 percent 
schedular evaluation for his PTSD.  Such an award would 
provide procedural safeguards set forth in 38 C.F.R. 
§ 3.343(c) not otherwise available to a veteran in receipt of 
benefits pursuant to 38 C.F.R. § 4.16.  See VAOPGCPREC 6-99.  

Service connection was granted for post-traumatic stress 
disorder in a January 1995 rating decision, at which time the 
RO evaluated the veteran's disability as 70 percent 
disabling, effective from April 1994.  In granting service 
connection for PTSD and assigning that evaluation, the RO 
relied, in large part, upon a VA examination which showed 
that the disorder was considered chronic, fairly severe, and 
productive of marked social as well as employment adaptation.  
He was employed as a janitor at a local VA medical center at 
the time of the examination.  Since then the veteran has had 
continued symptomatology despite an intensive six-week 
inpatient PTSD treatment program in late 1996, medication and 
ongoing follow-up therapy.  He has received a medical 
retirement secondary to PTSD.  The veteran contends that the 
current 70 percent evaluation under Diagnostic Code 9411 does 
not accurately reflect the severity of his disability.  The 
Board agrees, and finds that the evidence supports a 100 
percent schedular evaluation.

The medical evidence in this case consists of reports of VA 
examinations and the aforementioned inpatient treatment 
program, follow-up notes and a written statement from the 
veteran's treating VA physician, who was also the Medical 
Director of the Post Traumatic Stress Recovery Program in 
Little Rock.  When the veteran was discharged from the PTSD 
recovery program in December 1996, he had a principal 
diagnosis of PTSD, chronic.  Also noted was major depressive 
disorder, unipolar, recurrent, and generalized social phobia.  
His psychosocial stressors were considered severe, and his 
Global Assessment of Functioning (GAF) score was 45-50.  

The veteran was afforded a VA examination at the Dallas VA 
Medical Center for PTSD in November 1997.  At that time, he 
reported that he was undergoing psychotherapy at the Oklahoma 
City VA facility with a psychiatrist.  The veteran reported 
that he was still working as a janitor at that facility but 
was having trouble on the job related to anger.  He also 
reported that he had been unable to cooperate and work at 
this job on the occasions when there was a fire drill or some 
other such drill.  The drills reminded him of his Vietnam 
experiences.  He had been reprimanded for his failure to 
perform in these circumstances.  PTSD symptoms included 
nightmares, hypervigilance, anxiety problems, flashbacks, and 
generalized sleep disturbances.  The veteran became upset 
when talking about his PTSD symptoms and his family problems.  
He reported that he felt as if he were about to have a 
nervous breakdown.  The examiner opined that the veteran was 
badly affected with PTSD.  The diagnosis was PTSD, fairly 
severe, aggravated by family problems.  

In a written statement dated in February 1998, a VA physician 
who was the Director of the Post Traumatic Stress Recovery 
Program at the Oklahoma City VA offered her observations with 
regard to the veteran's proposed medical retirement.  That 
doctor indicated that she had treated the veteran for PTSD 
since April 1994 and that, despite intensive outpatient and 
inpatient treatment and antidepressant medication, the 
veteran still remained a poorly functioning individual, 
agitated, depressed, and prone to violence in the workplace.  
She attributed the veteran's problems to chronic PTSD.  It 
was her opinion that the veteran's history of violence in the 
workplace and problems with supervisory personnel were 
related to his inappropriate expressions of anger and impulse 
control problems.  She stated that he was unable to handle 
the stress of the workplace.  He had made little progress 
with his coping problems despite all of the aforementioned 
treatment.  As a result, the doctor opined that it would be 
in the best interest of both the veteran and the medical 
center where he worked if he were given a medical retirement.  

Records of outpatient treatment dated from January to July 
1998 reflect that the veteran was medically retired in April 
1998.  Work-related conflicts were a major concern until that 
time.  His GAF was estimated as 50 in January 1998 and 60 in 
April 1998 (after retirement).

Under the applicable rating criteria, a 70 evaluation is 
warranted when a veteran's PTSD creates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the criteria to the facts of this case, the Board 
concludes that the veteran's PTSD is most consistent with a 
100 percent evaluation.  The veteran's PTSD renders him 
totally impaired in both occupational and social functioning 
due to such symptoms as flashbacks, nightmares, and outbursts 
of anger, as well as an inability to get along with others 
resulting in occupational isolation.  Such a determination is 
consistent with findings in the aforementioned 1997 VA 
examination and 1996 hospitalization reports.  As noted, the 
reported GAF scores fell, with one exception, between 45 and 
50.  Under the Diagnostic Criteria from DSM-IV, a score of 
between 41 and 50 is appropriate where behavior is manifested 
by serious symptoms such as suicidal ideation, severe 
obsessional rituals or frequent shoplifting, or any serious 
impairment in social, occupational or school functioning, 
such as having no friends or being unable to keep a job.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 46-
47 (1996) (emphasis added).  Although the veteran had a 
higher GAF score in April 1998, the Board notes that this was 
after his medical retirement and that overall the record 
demonstrates symptoms consistent with the valid lower scores.

The veteran's alleged behavior, supported by medical records, 
provides evidence of significant signs and symptoms of PTSD 
as contemplated for a 100 percent schedular rating.  
Specifically, the references to unemployability solely due to 
PTSD and preoccupation with anger are evidence that he 
presents at least a potential danger to himself and others.  
His severe interpersonal problems on the job, inability to 
get along with others, inability to concentrate due to 
anxiety over recurring nightmares, hypervigilance, anxiety, 
flashbacks and generalized sleep disturbances result in 
decreased ability to perform even the most basic activities 
of daily functioning on a sustained basis.  The veteran's 
candid admission of his angry outbursts, particularly on the 
job, together with the VA physician's statement dated in 
February 1998, establish a long-term problem with grossly 
inappropriate behavior related to PTSD.  These manifestations 
of PTSD have been demonstrated during his inpatient 
hospitalization and are consistent with his GAF scores, the 
findings on mental status examinations and his description of 
his daily coping problems.  The Board finds the evidence of 
total occupational and social impairment to be 
uncontroverted.  

In conclusion, after a review of all the pertinent evidence 
of record, it is the Board's judgment that the veteran's PTSD 
warrants a 100 percent schedular evaluation under Diagnostic 
Code 9411.  Inasmuch as this decision results in an award of 
the maximum benefit available, consideration of the 
provisions providing for assignment of an extra-schedular 
evaluation is unnecessary.  See 38 C.F.R. § 3.321(b)(1) 
(1999), see also VAOPGCPREC 6-99.

II.  Deviated Nasal Septum and Right Maxilla Area Scar

Service connection for a deviated nasal septum with nosebleed 
was granted in a September 1994 rating decision.  A 10 
percent evaluation was assigned, effective from February 
1994, under Diagnostic Code 6502.  A temporary total rating 
for convalescence following surgery was assigned for the 
period from March 13, 1995, through April 1995, after which 
time the 10 percent rating was continued.  

The veteran injured his nose in service, after which he 
developed recurring problems with blockage, infection and 
headaches.  Surgical removal of the deviated septum in March 
1995 greatly reduced his symptoms.  A report of VA 
examination dated in November 1997 reflects that the veteran 
still had complaints of allergic rhinitis and seasonal 
allergies.  It was noted that the scar over the right maxilla 
area was no longer present.  Examination of the nose revealed 
a chronic swelling and edematous looking lining of the nose 
compatible with chronic allergic rhinitis.  There was no 
tenderness over the sinuses.  X-rays of the sinuses were 
consistent with surgery but showed no evidence of acute or 
chronic sinusitis.  

Outpatient treatment records dated in March 1998 show that 
the veteran was treated for an upper respiratory infection 
and gastroenteritis at that time but are otherwise negative 
for additional pertinent evidence.  

A 10 percent evaluation, the highest available rating for 
deviated septum, is warranted where 50 percent of each nasal 
passage is obstructed or when one nasal passage is completely 
obstructed.  Exposure of both nasal passages due to loss of 
part of the nose or scars warrant a 30 percent rating.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504 (1999).  

The manifestations of the veteran's deviated nasal septum 
most closely approximate a 10 percent evaluation.  His 
deviated nasal septum has caused some episodic, but not 
total, obstruction which meets the criteria of diagnostic 
code 6502.  There is no suggestion in the medical record that 
there is exposure of the nasal passages.  Thus, he has not 
met the criteria for an evaluation in excess of 10 percent 
evaluation for this disorder.  Moreover, the lack of evidence 
of sinusitis makes application of Diagnostic Codes pertinent 
to that disorder inappropriate.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (1999).  

Service connection for a superficial scar with deformity, 
right maxilla area, was granted in a June 1981 rating 
decision, with a noncompensable evaluation assigned under 
Diagnostic Code 7805, effective from October 1980.  That 
rating has remained in effect to the present time.  A 
superficial scar supports a 10 percent evaluation when it is 
poorly nourished, with repeated ulceration, or when it is 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  A scar can also 
be rated based upon functional limitation of the affected 
part, and a moderately disfiguring scar of the face or neck 
is rated as 10 percent disabling.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7805 (1999).  A noncompensable rating 
is assigned when the requirements of a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  

The veteran's scar of the right maxilla area is not 
detectable.  Thus, it is neither poorly nourished nor 
repeatedly ulcerated.  It is also not noted to be tender and 
painful on objective demonstration.  Further, it causes no 
functional limitation.  As it is not detectable, the Board 
notes that it is not moderately disfiguring.  Thus, none of 
the above criteria for an increased evaluation have been met.  

In sum, the schedular criteria for an increased evaluation 
for either deviated nasal septum or scar of the right maxilla 
area have been met, and an increased rating is not in order 
on this basis.  

III.  Dyshidrotic Eczema

Service connection for the veteran's dyshidrotic eczema was 
granted in a June 1981 rating decision, with a 10 percent 
evaluation assigned, effective from April 1981.  That rating 
has remained in effect to the present time.  Such a condition 
supports a 10 percent evaluation when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching constant, extensive lesions or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).  

The veteran has complained of itching and a rash on the hands 
and feet intermittently since service.  When service 
connection was granted, he was noted to have mild dyshidrotic 
eczema of the hands and tinea pedis.  In a VA examination 
report dated in November 1997, the veteran's condition was 
noted to be characterized as a contact allergic dermatitis 
with itching and so forth.  The impression was eczematous 
dermatitis on the hands which comes and goes but is not a 
major problem, in addition to a fungal infection of his feet 
and toes.  

The Board finds that the veteran's dyshidrotic eczema does 
not meet the criteria for an increased evaluation.  The 
medical record and the veteran's description of his condition 
do not suggest the presence of exudation or constant itching, 
extensive lesions or marked disfigurement.  Id.  It is 
undisputed that the veteran's rash is not markedly 
disfiguring and that the condition is overall minimally 
symptomatic.  Thus, an increased schedular evaluation is not 
warranted.  


IV.  Additional Consideration

Finally, the Board finds, as did the RO, that the evidence 
with regard to the latter three disabilities does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing or assertion that any of the veteran's impairments 
have caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The clinical evidence shows that the veteran has 
not had frequent hospitalization or ongoing treatment for 
these disabilities.  It is uncontroverted that his retirement 
was related to PTSD symptomatology.  Under these 
circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  

An evaluation in excess of 10 percent for a deviated nasal 
septum is denied.  

An evaluation in excess of 10 percent for dyshidrotic eczema 
is denied.  

A compensable evaluation for a right maxilla area scar is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals






